MEMORANDUM OPINION
PER CURIAM.
Betty Mitchell, Warden, on behalf of the State of Ohio appeals from the order of the district court conditionally granting the petition for a writ of habeas corpus of defendant, Shawn Caston. The district court concluded that the state court’s decision denying relief to the defendant was based on an unreasonable determination of the facts under 28 U.S.C. § 2254(d)(2) and that defendant had been denied the effective assistance of both trial and appellate counsel in violation of the United States Constitution.
Having had the benefit of oral argument and having carefully considered the record on appeal, the briefs of the parties, and the *209applicable law, we are not persuaded that the district court erred in granting the conditional writ of habeas corpus.
Because the reasoning which supports issuance of the writ has been articulated by the district court, the issuance of a detailed written opinion by this court would be duplicative and serve no useful purpose. Accordingly, the judgment of the district court is affirmed upon the reasoning employed by that court in its Opinion and Order filed on October 13, 1999.